United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 June 16, 2006
                       ______________________
                                                         Charles R. Fulbruge III
                            No. 05-41492                         Clerk
                          Summary Calendar
                       ______________________

ELIZABETH TEAGUE, a/n/f of C.R.T.

                                         Plaintiff - Appellant,


                                    v.

THE TEXAS CITY INDEPENDENT SCHOOL DISTRICT,

                                          Defendant - Appellee.
                       ______________________

          Appeal from the United States District Court
               for the Southern District of Texas
                        C.A. No. G-04-558
                      ______________________

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Appellant sued the Texas City Independent School District

(“TCISD”) as next friend of her daughter, C.R.T.    She claimed that

TCISD violated C.R.T.’s constitutional rights.    The district court

granted summary judgment in favor of TCISD.     We affirm in light of

the general rule that the state’s failure to protect an individual

from private harm does not state a claim under 42 U.S.C. § 1983.

     This case arises out of an unfortunate incident.       Appellant

alleges that C.R.T., then an eighteen-year-old special education


     *
        Pursuant to 5th Cir. R. 47.5, this Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
student attending Texas City High School, was sexually assaulted by

another special education student on TCISD’s watch. TCISD disputes

Appellant’s   version   of   the    facts,   and   the    district     court

characterized TCISD’s role in the incident as “benign.”              As this

appeal arises from summary judgment, we view the record in the

light most favorable to Appellant.        Appellant argues that TCISD

should be held liable for the incident, which occurred on school

grounds, under section 1983.

     Ordinarily, governmental entities have no constitutional duty

to protect individuals from private violence.            See DeShaney v.

Winnebago County Dep’t of Soc. Servs., 489 U.S. 189, 196–97 (1989).

To secure liability against the state for private harm under

section 1983, plaintiffs must show that their claims fit within the

narrow class of exceptions to the Deshaney rule.          Deshaney itself

recognized one exception: the state may be liable for private harm

where it has a “special relationship” with the plaintiff.             Id. at

197–200. Additionally, out-of-Circuit cases have adopted a “state-

created danger” exception to Deshaney.       See generally McClendon v.

City of Columbia, 305 F.3d 314, 324–26 (5th Cir. 2002) (en banc).

     Neither the special relationship exception nor the state-

created danger exception applies here.         No special relationship

existed   because   C.R.T.—an      eighteen-year-old     not   subject    to

compulsory attendance laws—was not “involuntarily confined against

h[er] will through the affirmative exercise of state power.”


                                     2
Walton v. Alexander, 44 F.3d 1297, 1299–1306 (5th Cir. 1995) (en

banc).    As to the state-created danger theory, we assume without

deciding that it would be viable in this Circuit.        That exception

would be inapposite here because the evidence does not create a

genuine issue of fact that TCISD had “actual knowledge” of, and

disregarded, an “excessive risk” to C.R.T. See McClendon, 305 F.3d

at 326 & n.8.     For these reasons, the district court correctly

granted summary judgment against Appellant’s private-harm claim.

     Not every one of Appellant’s claims derive from the alleged

private   harm.   She   also   alleges   that   school   employees   used

excessive force in searching C.R.T. after the incident.              The

district court correctly found that Appellant did not raise a

genuine issue of material fact as to this claim.     Appellant did not

produce evidence that the alleged excessive force resulted from an

official policy of TCISD, a precondition of it being liable for the

acts of its employees under section 1983.       See Beattie v. Madison

County Sch. Dist., 254 F.3d 595, 600 n.2 (5th Cir. 2001).

     For these reasons, the district court’s judgment is AFFIRMED.




                                   3